Exhibit 10.1

 

Execution Copy

AMENDMENT NO. 3 TO FOURTH
AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT

THIS AMENDMENT NO. 3 TO FOURTH AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT (this “Amendment”), dated as of May 7, 2020 (the “Amendment No. 3
Effective Date”), is by and among MASTERCRAFT BOAT COMPANY, LLC, a Delaware
limited liability company (“MasterCraft”), MASTERCRAFT SERVICES, LLC, a
Tennessee limited liability company (“Services”), MASTERCRAFT INTERNATIONAL
SALES ADMINISTRATION, INC., a Delaware corporation (“Sales Administration”),
NAUTIC STAR, LLC, a Mississippi limited liability company (“Nautic”), NS
TRANSPORT, LLC, a Mississippi limited liability company (“NS Transport”), and
CREST MARINE LLC, a Michigan limited liability company (“Crest”) (collectively,
“Borrowers” and, individually, each a “Borrower”), MASTERCRAFT BOAT HOLDINGS,
INC., a Delaware corporation (f/k/a MCBC Holdings, Inc., “Holdings”), as a
Guarantor, the various institutions named on the signature pages to this
Amendment as party to this Amendment, as Lenders (the “Lenders”), and FIFTH
THird Bank, NATIONAL ASSOCIATION, a national banking association, as Agent and
L/C Issuer.  Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed thereto in the Credit Agreement described
below.

W I T N E S S E T H

WHEREAS, the Borrowers, Holdings, the Lenders and the Agent are parties to that
certain Fourth Amended and Restated Credit and Guaranty Agreement, dated as of
October 1, 2018 (as amended by that certain (i) Amendment No. 1 dated as of
November 8, 2018, and (ii) Amendment No. 2 dated as of July 24, 2019, and as may
be further amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”); and

WHEREAS, the Credit Parties and the Required Lenders desire to amend certain
provisions of the Credit Agreement, as set forth in this Amendment.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

Article I
AMENDMENT TO CREDIT AGREEMENT

1.1Amendment to Section 1.1 (Definitions- Amended).  Section 1.1 of the Credit
Agreement is hereby amended by amending the following defined terms as follows:

(a)“Adjusted LIBOR” shall be amended and restated in its entirety to read as
follows: “means, for any Borrowing of Eurodollar Loans, the greater of (a) a
rate per annum equal to one half of one percent (0.50%), and (b) a rate per
annum equal to the quotient of (i) LIBOR, divided by (ii) one minus the Reserve
Percentage.”

(b)“Agent” shall be amended and restated in its entirety to read as follows:
“means Fifth Third Bank, National Association, a national banking association
(f/k/a Fifth Third

 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

Bank, an Ohio banking corporation), in its capacity as administrative agent for
itself and the other Lenders and any successor pursuant to Section 9.7 hereof.”

(c)“Applicable Margin” shall be amended by amending and restating the schedule
and first sentence of the immediately following paragraph therein to read as
follows:

Level

Total
net Leverage Ratio for Such Pricing Date

Applicable Margin for Eurodollar Loans:

Applicable Margin for Base Rate Loans:

Applicable Margin for Commitment Fee:

I

Greater than or equal to  4.00 to 1.0

3.250%

2.250%

0.450%

II

Less than 4.00 to 1.0, but greater than or equal to 3.50 to 1.0

3.000%

2.000%

0.450%

III

Less than 3.50 to 1.0, but greater than or equal to 3.00 to 1.0

2.750%

1.750%

0.450%

IV

Less than 3.00 to 1.0, but greater than or equal to 2.50 to 1.0

2.500%

1.500%

0.450%

V

Less than 2.50 to 1.0, but greater than or equal to 2.00 to 1.0

2.250%

1.250%

0.400%

VI

Less than 2.00 to 1.0, but greater than or equal to 1.50 to 1.0

2.000%

1.000%

0.350%

VII

Less than 1.50 to 1.0, but greater than or equal to 1.00 to 1.0

1.750%

0.750%

0.300%

VIII

Less than 1.00 to 1.0

1.500%

0.500%

0.250%

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Credit Parties and their Subsidiaries ending on or after June 30, 2020, the
date on

 

2

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

which the Agent is in receipt of Borrowers’ and their Subsidiaries’ most recent
financial statements for the fiscal quarter then ended, pursuant to Section 6.1
hereof; and the Applicable Margin shall be set at Level I from the Amendment No.
3 Effective Date through the June 30, 2020 Pricing Date.

(d)“EBITDA” shall be amended by amending and restating clause “(h)” set forth
therein to read as follows:  “(h) severance costs and overhead expenses incurred
in connection with the COVID-19 outbreak, in an aggregate amount not to exceed
$2,000,000, and all other extraordinary or non-recurring expenses and losses for
such period in an amount reasonably acceptable to Agent,”

(e)“Fifth Third” shall be amended and restated in its entirety to read as
follows: “means Fifth Third Bank, National Association, a national banking
association (f/k/a Fifth Third Bank, an Ohio banking corporation), in its
individual capacity and any successor thereof.

(f)“Mortgages” shall be amended and restated in its entirety to read as follows:
“means, collectively, (a) each Mortgage and Security Agreement with Assignment
of Rents and Open-End Mortgage or Deed of Trust and Security Agreement with
Assignment of Rents between any Credit Party and the Agent relating to such
Credit Party’s fee real property, fixtures and interests in real property
commonly known as (i) 100 Cherokee Cove Drive, Monroe County, Vonore Tennessee
37885, (ii) 500 Waterway Drive , Amory, MS 38821, and (iii) 2170 South M-52,
Owosso, Michigan 48867 (formerly covered by a leasehold mortgage prior to the
purchase of this real property by Crest in October 2019), and (b) any other
mortgages or deeds of trust or leasehold mortgages delivered to the Agent
pursuant to Section 4.2 hereof, as the same may be amended, modified,
supplemented or restated from time to time.”

(g)“Total Net Leverage Ratio” shall be amended and restated in its entirety to
read as follows:  “means, as of the date of determination thereof, the ratio of
(a) Total Funded Debt minus Unrestricted Cash (in an aggregate amount not to
exceed $20,000,000 for all periods of calculation from and after June 30, 2021),
to (b) EBITDA for the period of four fiscal quarters then ended.”

1.2Amendment to Section 1.1 (Definitions- New).  Section 1.1 of the Credit
Agreement is hereby amended by adding the following defined terms, in
alphabetical order, to such Section:

(a)“Amendment No. 3” means that certain Amendment No. 3 to this Agreement dated
as of the Amendment No. 3 Effective Date”.

(b)“Amendment No. 3 Effective Date” means May 1, 2020.

(c)“Governmental Assistance” is defined in Section 6.7(f) hereof.

(d)“Interest Coverage Ratio” is defined in Section 6.22 (c )(ii) hereof.

(e)“Limited Covenant Relief Period” is defined in Section 6.22 (c)(i) hereof.

(f)“Liquidity” is defined in Section 6.22 (c)(iii) hereof

 

3

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

 

1.3Amendment to Section 2.8 (b)(iii) (Mandatory Prepayments).  
Section 2.8(b)(iii) of the Credit Agreement is hereby amended by adding the
following as a new last sentence at the end of such Section: “Notwithstanding
the foregoing, in connection with Amendment No. 3, no Excess Cash Flow payment
shall be due and payable with respect to the fiscal year ending June 30, 2020.”

1.4Amendment to Section 6.1 (Information Covenants).  Section 6.1(a) of the
Credit Agreement is hereby amended by replacing “[Reserved]” with the following:

“(a)Monthly Financial Reports during Limited Covenant Relief Period; Compliance
Certificates for Monthly and Quarterly Replacement Financial Covenants.  During
the Limited Covenant Relief Period: (i) within thirty (30) days after the end of
each fiscal month, from and after the Amendment No. 3 Effective Date commencing
May 31 2020 and through June 30, 2021, the Credit Parties shall deliver to Agent
and each Lender, (A) the consolidated and consolidating balance sheet of the
Credit Parties and their Subsidiaries as at the end of such fiscal month and the
related consolidated and consolidating statements of income and retained
earnings and of cash flows for such fiscal month and for the elapsed portion of
the fiscal year-to-date period then ended, each in reasonable detail, prepared
by the Credit Parties in accordance with GAAP, in all material respects (subject
to year-end audit adjustments, the absence of footnotes and treatment of
research and development) setting forth comparative figures for the
corresponding fiscal month in the prior fiscal year and comparable budgeted
figures for such fiscal month, all of which shall be certified by the chief
financial officer or other officer of the Credit Parties acceptable to the Agent
that they fairly present in all material respects in accordance with GAAP the
financial condition of the Credit Parties and their Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (B) a Compliance Certificate/ Limited Covenant Relief
Period, in the form attached to Amendment No. 3 as Exhibit E-1, with a detailed
calculation and attestation of the Minimum Liquidity covenant test set forth in
Section 6.22(c)(iii) as of such fiscal month end; and (ii) within thirty (30)
days after the end of each fiscal quarter of the Credit Parties and their
Subsidiaries, commencing for the fiscal quarter ending June 30, 2020 and
continuing through March 31, 2021, a Compliance Certificate/ Limited Covenant
Relief Period, in the form attached to Amendment No. 3 as Exhibit E-1, with a
detailed calculation and attestation of the Interest Coverage Ratio set forth in
Section 6.22(c)(ii), and the Maximum Unfinanced Capital Expenditures limitation
set forth in Section 6.22(c)(iv), each as of the last day of such fiscal
quarter.

 

1.5Amendment to Section 6.11 (Indebtedness).  Section 6.11(h) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“(h)unsecured Indebtedness of Borrowers and their Subsidiaries not otherwise
permitted by this Section in an amount not to exceed $14,000,000 in the
aggregate at any one time outstanding, and any Permitted Refinancing
Indebtedness with respect thereto,

 

4

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

including, without limitation, (i) Floorplan First Loss Guaranty Obligations and
other unsecured Indebtedness (other than Governmental Assistance as provided in
clause “(ii)” below), in an amount not to exceed $4,000,000 in the aggregate at
any one time outstanding, and (ii) Indebtedness in the form of any unsecured
loan or financial assistance received by any Borrower from any federal, state or
local government program enacted in response to the COVID-19 outbreak
(“Governmental Assistance”), in form and substance acceptable to Agent; provided
that (A) Borrowers shall promptly provide written notice thereof to Agent, (B)
Borrowers covenant and agree that the proceeds and benefits of any Governmental
Assistance received by any Borrowers shall be used solely to support the
operations and, to the extent not prohibited by the applicable Governmental
Authority, such proceeds shall be deemed to be part of the Collateral for the
Obligations, and each Borrower hereby grants to Agent, for the benefit of the
Lenders, a lien and security interest therein, (C) in the event that any such
Governmental Assistance is in the form of a loan that can be forgiven, to the
extent that Borrowers or its Subsidiaries are able to qualify for such
forgiveness, Borrowers shall comply with all requirements to ensure such loan is
forgiven in accordance with the applicable program, in each case to the extent
the terms and methods of such satisfaction are acceptable to Agent, and (D)
Borrowers shall execute and deliver to Agent such additional amendments,
documents and instruments as may be reasonably required in connection with such
Governmental Assistance and the provisions of this Section 6.11(h).

1.6Amendment to Section 6.13 (Consolidation, Merger, Sale of Assets,
etc).  Section 6.13 of the Credit Agreement is hereby amended by adding the
following as a new not lettered paragraph at the end of such Section:

“Notwithstanding the foregoing provisions of this Section 6.13 or any other
provisions in this Agreement or in any of the other Loan Documents, in
connection with Amendment No. 3, no Credit Party shall, during the Limited
Covenant Relief Period from and after the Amendment No. 3 Effective Date through
June 30, 2021, make enter into or agree to enter into (i) any Acquisition or
Permitted Acquisition and mergers or consolidations in connection with any
Acquisition or Permitted Acquisition, and (ii) the sale, transfer, lease, or
other disposition of Property of any Credit Party or any Subsidiary not
otherwise permitted under this Agreement (including any disposition of Property
as part of a sale and leaseback transaction and any Equity Interests of any
Subsidiary and Accounts).”

1.7Amendment to Section 6.15 (Restricted Payments).  Section 6.15 of the Credit
Agreement is hereby amended by adding the following as a new not lettered
paragraph at the end of such Section:

“Notwithstanding the foregoing provisions of this Section 6.15 or any other
provisions in this Agreement or in any of the other Loan Documents, in
connection with Amendment No. 3, no Restricted Payments shall be made by any
Credit Party during the Limited Covenant Relief Period from and after the
Amendment No. 3 Effective Date through June 30, 2021, except for Restricted
Payments permitted under Subsections 6.15(a) and (c).”

 

5

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

1.8Amendment to Section 6.22 (Financial Covenants).  Section 6.22 of the Credit
Agreement is hereby amended by adding the following as a new subsection “(c)” at
the end of such Section:

“(c)Limited Covenant Relief Period; Replacement Financial Covenants.  

(i)Limited Covenant Relief Period.  Notwithstanding the provisions of Section
6.22 (Financial Covenants) to the contrary, Borrower's failure to satisfy the
financial covenant set forth in Section 6.22(a) (Total Net Leverage Ratio) and
Section 6.22(b) (Fixed Charge Coverage Ratio) for the quarterly test periods
ending June 30, 2020, September 30, 2020, and December 31, 2020 and March 31,
2021 shall not constitute an Event of Default (each covenant compliance period
addressed above in this Section, a “Limited Covenant Relief Period”).  For the
avoidance of doubt, such accommodations shall apply only during the applicable
Limited Covenant Relief Period, and from and after the end of the Limited
Covenant Relief Period and commencing for the calendar quarter ending June 30,
2021, Borrower shall be required to comply with the financial covenants set
forth in Section 6.22(a) (Total Net Leverage Ratio) and Section 6.22(b) (Fixed
Charge Coverage Ratio), and failure to do so shall constitute an Event of
Default in accordance with the terms of this Agreement;

(ii)Minimum Interest Coverage Ratio during Limited Covenant Relief
Period.  Borrowers shall not permit, during the Limited Covenant Relief Period,
the Interest Coverage Ratio, as of the last day of each fiscal quarter of the
Credit Parties and their Subsidiaries, commencing as of June 30, 2020 and
continuing through March 31, 2021, to be less than 3.00 to 1.00 for the period
of four fiscal quarters ending on such date.  As used herein, "Interest Coverage
Ratio" means, with respect to the Credit Parties and their Subsidiaries, on a
consolidated basis, for the applicable period, the ratio of EBITDA to Interest
Expense;

(iii)Minimum Liquidity during Limited Covenant Relief Period.  Borrowers shall
maintain, at all times during the Limited Covenant Relief Period, Liquidity of
no less than $17,500,000, as tested on the last day of each fiscal month,
commencing May 31, 2020 and continuing through May 31, 2021. As used herein,
"Liquidity" means, with respect to the Borrowers, the sum of Unrestricted Cash
plus Revolving Loan Availability; and

(iv)Maximum Unfinanced Capital Expenditures during the Limited Covenant Relief
Period.  Borrowers shall not make or incur, during the Limited Covenant Relief
Period, any unfinanced Capital Expenditures in excess of an aggregate amount of
Six Million Dollars ($6,000,000), on a cumulative basis during the Limited
Covenant Relief Period, as tested as of the last day of each calendar quarter,
commencing June 30, 2020 and continuing through March 31, 2021.  

 

 

6

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

Article II
CONDITIONS TO EFFECTIVENESS

2.1Amendment Fee; Fee Letter.  In consideration of the financial and other
accommodations set forth in Amendment No. 3, Borrowers shall pay (i) to Agent,
for the ratable benefit of the Lenders, an amendment and modification fee (the
“Amendment No. 3 Fee”) in the amount of $206,021.57, which Amendment No. 3 Fee
shall be fully earned as of the Amendment No. 3 Effective Date, non-refundable,
and shall be charged to operating account of the Borrowers maintained with Agent
as of the Amendment No. 3 Effective Date; and (ii) to Fifth Third the fees set
forth in the Fifth Third Fee Letter (Amendment No. 3) with Agent.

2.2Closing Conditions.  This Amendment shall become effective as of the
Amendment No. 3 Effective Date, but only upon receipt by Agent of each of the
following, each in form and substance satisfactory to Agent:

(a)one or more fully executed counterparts of this Amendment from each of the
Credit Parties and the Required Lenders;

(b)the payment by the Borrowers of the Amendment No. 3 Fee and the fees set
forth in the Fifth Third Fee Letter (Amendment No. 3); and

(c)such other documents, instruments and certificates as may be reasonably
required by Agent or any Lender.

Article III
MISCELLANEOUS

3.1Amended Terms.  On and after the Amendment No. 3 Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment.  Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2Representations and Warranties of Credit Parties.  Each of the Credit Parties
represents and warrants as follows:

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

7

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d)The representations and warranties set forth in Section 5 of the Credit
Agreement are true and correct in all material respects (except those that are
qualified by materiality or a Material Adverse Effect, which representations and
warranties are true and correct in all respects) as of the date hereof (except
for those which expressly relate to an earlier date).

(e)After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f)The Collateral Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Agent, for the benefit of the Agent
and the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Collateral Documents and prior to all Liens other than
Permitted Liens.

3.3Reaffirmation of Obligations.

(a)Each Credit Party hereby ratifies the Credit Agreement and all other Loan
Documents and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement and all other Loan Documents applicable to it and (b) that
it is responsible for the observance and full performance of its respective
Obligations.

(b)Each of the Guarantors hereby acknowledge and consent to all of the terms and
conditions of this Amendment and agree that this Amendment does not operate to
reduce or discharge the Guarantors’ obligations under the Credit Agreement, as
amended hereby, or the other Loan Documents.

(c)Each Credit Party further acknowledges and agrees that such Credit Party has
no claims, counterclaims, offsets, or defenses to the Loan Documents and the
performance of its obligations thereunder or if such Credit Party did have any
such claims, counterclaims, offsets or defenses to the Loan Documents or any
transaction related to the Loan Documents, the same are hereby waived,
relinquished and released in consideration of the Lenders’ execution and
delivery of this Amendment.  

(d)Each Credit Party hereby confirms and agrees that notwithstanding the
effectiveness of this Amendment, the Collateral Documents to which each of the
undersigned is a party and all of the Collateral described therein do, and shall
continue to, secure the payment of all of the Obligations.

3.4Loan Document.  This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.

3.5Expenses.  The Borrower agrees to pay all reasonable costs and expenses of
the Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the reasonable fees and expenses of the
Agent’s legal counsel.

 

8

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

3.6Further Assurances.  The Credit Parties agree to promptly take such action,
upon the request of the Agent, as is necessary to carry out the intent of this
Amendment.

3.7Entirety.  This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8Counterparts; Telecopy.  This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered upon request of Agent.

3.9GOVERNING LAW.  THIS AMENDMENT, AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF
OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF ILLINOIS (INCLUDING, WITHOUT LIMITATION, 735 ILCS
SECTION 105/5-1 ET SEQ., BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAW
PROVISIONS) OF THE STATE OF ILLINOIS.

3.10Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.11Submission to Jurisdiction; Waiver of Jury Trial.  The submission to
jurisdiction and waiver of jury trial provisions set forth in Section 10.20 of
the Credit Agreement are hereby incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 




 

9

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

 

Exhibit E-1

___________________________________________________

Compliance Certificate
Limited covenant relief period

To:

Fifth Third Bank, as Agent under, and the Lenders party to, the Credit Agreement
described below

This Compliance Certificate is furnished to the Agent and the Lenders pursuant
to that certain Amendment No. 3 to Fourth Amended and Restated Credit and
Guaranty Agreement, dated as of May 1, 2020 (together with the Credit Agreement,
as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in Amendment No. 3 and
in the Credit Agreement.

The Undersigned hereby certifies, solely in his/her capacity as an officer of
Borrower Representative, and not individually that:

 

1.

I am the duly elected ____________ of the undersigned Borrower Representative;

 

2.

I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Credit Parties and their Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.

The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes an Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

4.

The financial statements required by Section 6.1 (a) (Monthly Financial Reports
during Limited Covenant Relief Period) of the Credit Agreement and being
furnished to you concurrently with this Compliance Certificate are true, correct
and complete in all material respects as of the date and for the periods covered
thereby;

 

5.

The representations and warranties of Borrower contained in Section 5 of the
Credit Agreement and in the other Loan Documents are true and correct in all
material respects (provided that if any representation or warranty is by its
terms qualified by concepts of materiality, such representation and warranty is
true and correct in all respects) as though made on and as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct in all material respects (provided
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation and warranty is true and correct in all
respects) as of such earlier date);

 

10

 

VP/#36415215.9

--------------------------------------------------------------------------------

 

 

6.

The Schedule I attached by Borrowers hereto sets forth financial data and
computations evidencing Borrower’s compliance with the following financial
covenants applicable pursuant to Amendment No. 3 and set forth in Section
6.22(c) of the Credit Agreement, all of which data and computations are, to the
best of my knowledge, true, complete and correct and have been made in
accordance with the relevant Sections of the Credit Agreement:

(i)Minimum Interest Coverage Ratio during Limited Covenant Relief
Period.  Borrowers shall not permit, during the Limited Covenant Relief Period,
the Interest Coverage Ratio, as of the last day of each fiscal quarter of the
Credit Parties and their Subsidiaries, commencing as of June 30, 2020, to be
less than 3.00 to 1.00 for the period of four fiscal quarters ending on such
date.  As used herein, "Interest Coverage Ratio" means, with respect to the
Credit Parties and their Subsidiaries, on a consolidated basis, for the
applicable period, the ratio of EBITDA to Interest Expense.

-The Credit Parties are in compliance (circle yes or no)

yes/no

 

(ii)Minimum Liquidity during Limited Covenant Relief Period.  Borrowers shall
maintain, at all times during the Limited Covenant Relief Period, Liquidity of
no less than $17,500,000, as tested on the last day of each fiscal month,
commencing May 31, 2020. As used herein, "Liquidity" means, with respect to the
Borrowers, the sum of Unrestricted Cash plus Revolving Loan Availability.

-The Borrowers are in compliance (circle yes or no)

yes/no

 

 



(iii)Maximum Unfinanced Capital Expenditures during the Limited Covenant Relief
Period.  Borrowers shall not make or incur, during the Limited Covenant Relief
Period, any unfinanced Capital Expenditures in excess of an aggregate amount of
Six Million Dollars ($6,000,000), on a cumulative basis during the Limited
Covenant Relief Period, as tested as of the last day of each calendar quarter,
commencing June 30, 2020.

-The Borrowers are in compliance (circle yes or no)

yes/no

 

 

7.

The Schedule II attached by Borrowers hereto sets forth a comparison of current
monthly financials against the budget for such period, as required by
Sections 6.1(a) of the Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Credit parties have taken, is taking, or
proposes to take with respect to each such condition or event:

 

11

 

VP/#36415215.9

--------------------------------------------------------------------------------

 




 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ______ day of
__________________, 20___.  Under no circumstances shall the undersigned officer
of Borrower Representative have any personal liability hereunder.

 

 

MASTERCRAFT BOAT COMPANY, LLC, a Delaware limited liability company,
as Borrower Representative

By
Name
Title

 

 

12

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

BORROWERS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MASTERCRAFT BOAT COMPANY, LLC, a Delaware limited liability company


By/s/ Timothy M. Oxley
Timothy M. Oxley
Chief Financial Officer, Treasurer &
Secretary

 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MASTERCRAFT SERVICES, LLC, a Tennessee limited liability company


By/s/ Timothy M. Oxley
Timothy M. Oxley
Chief Financial Officer, Treasurer &
Secretary

 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MASTERCRAFT INTERNATIONAL SALES ADMINISTRATION, INC., a Delaware corporation


By/s/ Timothy M. Oxley
Timothy M. Oxley
Chief Financial Officer, Treasurer &
Secretary

 

 

 

 

 

 

 

 

 

 

 

NAUTIC STAR, LLC, a Mississippi limited liability Company


By/s/ Timothy M. Oxley
Timothy M. Oxley
Chief Financial Officer, Treasurer &
Secretary

 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

BORROWERS:

NS TRANSPORT, LLC, a Mississippi limited liability Company


By/s/ Timothy M. Oxley
Timothy M. Oxley
Chief Financial Officer, Treasurer &
Secretary

 

CREST MARINE LLC, a Michigan limited liability company


By/s/ Timothy M. Oxley
Timothy M. Oxley
Chief Financial Officer, Treasurer &
Secretary

HOLDINGS:

MASTERCRAFT BOAT HOLDINGS, INC. (f/k/a MCBC HOLDINGS, INC.), a Delaware
corporation


By/s/ Timothy M. Oxley
Timothy M. Oxley
Chief Financial Officer, Treasurer &
Secretary






 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

AGENT AND LENDER:

FIFTH THIRD BANK, NATIONAL ASSOCIATION, a national banking association, as a
Lender, as L/C Issuer, and as Agent

By:/s/ Jonathan Godfrey
Authorized Signatory






 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

LENDER:

BANK OF AMERICA, N.A.,
as a Lender


By/s/ Andy Martin, SVP
Authorized Signatory






 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

LENDER:

JPMORGAN CHASE BANK, N.A.,
as a Lender


By/s/ Brandon Abney
Authorized Signatory






 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

LENDER:

TRUIST BANK as successor by merger to SUNTRUST BANK as a Lender


By/s/ James Ford
James Ford

      Managing Director






 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

LENDER:

REGIONS BANK
as a Lender


By/s/ Brand Hosford
Authorized Signatory






 

 

 

VP/#36415215.9

--------------------------------------------------------------------------------

(Signature Page to Amendment No. 3 to Fourth Amended and Restated
Credit and Guaranty Agreement)

LENDER:

UNITED COMMUNITY BANK
as a Lender


By/s/ Jeff Wilson
Authorized Signatory

 

 

 

 

 

VP/#36415215.9